     Case: 1:18-cv-06315 Document #: 92 Filed: 10/31/19 Page 1 of 1 PageID #:687

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Milo Enterprises, Inc.
                                  Plaintiff,
v.                                                       Case No.: 1:18−cv−06315
                                                         Honorable John Z. Lee
Bird−X, Inc., et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 31, 2019:


       MINUTE entry before the Honorable John Z. Lee:Status hearing held on 10/30/19.
Oral motion for an extension of discovery is granted. Fact discovery is extended until
1/24/20; this is the final extension. The parties should file a joint status report including a
proposed expert discovery schedule by 2/7/20. Status hearing set for 2/13/20 at 9:00 a.m.
Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
